

114 HR 4755 RS: Inspiring the Next Space Pioneers, Innovators, Researchers, and Explorers (INSPIRE) Women Act
U.S. House of Representatives
2016-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 644114th CONGRESS2d SessionH. R. 4755IN THE SENATE OF THE UNITED STATESApril 4, 2016Received; read twice and referred to the Committee on Commerce, Science, and TransportationSeptember 26, 2016Reported by Mr. Thune, without amendmentAN ACTTo inspire women to enter the aerospace field, including science, technology, engineering, and
			 mathematics, through mentorship and outreach.
	
 1.Short titleThis Act may be cited as the Inspiring the Next Space Pioneers, Innovators, Researchers, and Explorers (INSPIRE) Women Act. 2.FindingsThe Congress finds that—
 (1)NASA GIRLS and NASA BOYS are virtual mentoring programs using commercially available video chat programs to pair National Aeronautics and Space Administration mentors with young students anywhere in the country. NASA GIRLS and NASA BOYS give young students the opportunity to interact and learn from real engineers, scientists, and technologists.
 (2)The Aspire to Inspire (A2I) program engages young girls to present science, technology, engineering, and mathematics (STEM) career opportunities through the real lives and jobs of early career women at NASA.
 (3)The Summer Institute in Science, Technology, Engineering, and Research (SISTER) program at the Goddard Space Flight Center is designed to increase awareness of, and provide an opportunity for, female middle school students to be exposed to and explore nontraditional career fields with Goddard Space Flight Center women engineers, mathematicians, scientists, technicians, and researchers.
 3.Supporting women’s involvement in the fields of aerospace and space explorationThe Administrator of the National Aeronautics and Space Administration shall encourage women and girls to study science, technology, engineering, and mathematics, pursue careers in aerospace, and further advance the Nation’s space science and exploration efforts through support of the following initiatives:
 (1)NASA GIRLS and NASA BOYS. (2)Aspire to Inspire.
 (3)Summer Institute in Science, Technology, Engineering, and Research. 4.PlanNot later than 90 days after the date of enactment of this Act, the Administrator shall submit to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a plan for how NASA can best facilitate and support both current and retired astronauts, scientists, engineers, and innovators, including early career female astronauts, scientists, engineers, and innovators, to engage with K–12 female STEM students and inspire the next generation of women to consider participating in the fields of science, technology, engineering, and mathematics and to pursue careers in aerospace. This plan shall—
 (1)report on existing activities with current and retired NASA astronauts, scientists, engineers, and innovators;
 (2)identify how NASA could best leverage existing authorities to facilitate and support current and retired astronaut, scientist, engineer, and innovator participation in NASA outreach efforts;
 (3)propose and describe a program specific to retired astronauts, scientists, engineers, and innovators; and
 (4)identify any additional authorities necessary to institute such a program.September 26, 2016Reported without amendment